Citation Nr: 0942802	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-33 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Los Angeles, California (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (9).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Although the Veteran and his representative originally 
developed a service connection claim for posttraumatic stress 
disorder (PTSD) alone, the Board is now expanding the issue 
to include entitlement to service connection for an acquired 
psychiatric disability.  The Court of Appeals for Veterans 
Claims (Court) has recently determined that a PTSD claim 
cannot be limited to a PTSD diagnosis alone, but "must 
rather be considered a claim for any mental disability that 
may reasonably be encompassed by several factors including: 
the claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of the claim."  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, 
the Board is expanding the issue on appeal at this time, and 
will consider whether service connection may be awarded for 
an acquired psychiatric disorder to include PTSD as 
instructed by the Court in Clemons. 


FINDINGS OF FACT

1.  The Veteran has current diagnoses of bilateral hearing 
loss, tinnitus, major depressive disorder, and adjustment 
disorder.

2.  The Veteran's service treatment records show no evidence 
of bilateral hearing loss, tinnitus, or an acquired 
psychiatric disorder, in service or at service separation.

3.  The probative and persuasive evidence of record does not 
relate the Veteran's bilateral hearing loss or his tinnitus 
to his military service.

4.  A valid diagnosis of PTSD based on a verified stressor 
related to the Veteran's military service is not of record.

5.  The evidence of record does not relate the Veteran's 
major depressive disorder to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and sensorineural hearing loss 
cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

3.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran contends that his bilateral hearing 
loss and tinnitus are related to his military service.  He 
also asserts that he has PTSD as a result of stressful events 
he experienced in military service, specifically during his 
deployment on the U.S.S. Lofberg.  As noted above, the issue 
of entitlement to service connection for an acquired 
psychiatric disorder will also include consideration of the 
Veteran's diagnosed non-PTSD mental disorders, and whether 
they are related to his military service.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Additional specific regulations apply to claims for PTSD.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Bilateral Hearing Loss

The Veteran's service treatment records, to include his May 
1952 service separation examination, noted no evidence of 
bilateral hearing loss; the whisper test score was 15/15 and 
the Veteran's ears and ear drums were normal on physical 
examination.  There is also no postservice evidence of 
record, dated within one year of the Veteran's service 
separation, showing bilateral hearing loss that manifested to 
a compensable degree.  Nevertheless, service connection for 
hearing loss can still be established if medical evidence 
shows that a current impaired hearing disability is actually 
due to incidents during service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  

The Board notes that with respect to both the hearing loss 
and tinnitus claims, the evidence reflects that in February 
1992, the Veteran experienced an episode in which he had a 
sudden onset of vertigo, dizziness, nausea and vomiting, 
bilateral tinnitus, and right ear hearing loss.  In treatment 
records dated for a year from that time, the Veteran 
repeatedly stated that he had been experiencing significant 
stress and workplace conflict prior to the episode in 
question.  The subsequent treatment records reflect that 
while the vertigo, dizziness, nausea and vomiting eventually 
subsided, hearing loss and tinnitus remained.  Varying causes 
of this episode were noted in February 1992 and March 1992 
treatment records: possible stroke, Meniere's disease, 
vascular obstruction of the right inner ear, an ischemic 
phenomenon, or cochlear dysfunction such as a fistula.

Bilateral hearing loss is currently diagnosed.  Right ear 
sensorineural hearing loss was first diagnosed in a February 
1992 private treatment record; the first diagnosis of left 
ear sensorineural hearing loss is noted in a September 1992 
private treatment record, based on the results of an 
audiometric evaluation conducted at that time.  Repeated 
audiometric testing through 2006 appears to reflect continued 
evidence of bilateral sensorineural hearing loss, right 
greater than left.  However, the probative and persuasive 
evidence of record does not show that the Veteran's bilateral 
hearing loss is related to service.  

Initially, it is noted that there is no continuity of 
symptomatology.  There is no objective evidence of hearing 
loss prior to the February 1992 episode described above, 
which occurred 40 years subsequent to the Veteran's 
separation from service.  There is also no subjective 
evidence of hearing loss prior to February 1992.  See 
Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There 
is no evidence that the Veteran reported problems with his 
hearing, and a September 1992 private treatment record 
indicated that a 1970 preemployment examination showed no 
evidence of hearing loss; this absence of reported or 
documented hearing loss is dated almost 20 years after the 
Veteran's separation from service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).  

Moreover, although the Veteran has asserted that his 
bilateral hearing loss is related to service, he lacks the 
medical training to provide such an opinion.  Compare 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), with 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The objective 
medical evidence of record also does not relate the Veteran's 
bilateral hearing loss to his military service.  Two separate 
February 1992 private treatment record found that the hearing 
loss resulted from a possible stroke or vascular obstruction 
of the right inner ear, or from an ischemic phenomenon or 
cochlear dysfunction such as a fistula.  Similarly, two 
private treatment records dated in March 1992 related the 
Veteran's bilateral hearing loss to either Meniere's disease 
or to a vascular occlusion of the artery and inner ear.  
Ultimately, there are no objective, competent medical 
opinions relating the Veteran's bilateral hearing loss to his 
military service.  Absent such objective medical evidence, 
service connection is not warranted.

Because the probative and persuasive evidence of record does 
not relate the Veteran's bilateral hearing loss to his 
military service, the preponderance of the evidence is 
against his claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


Tinnitus

The Veteran's service treatment records, to include his May 
1952 service separation examination, show no evidence of 
tinnitus.  The first postservice evidence to document the 
Veteran's tinnitus is a February 1992 private treatment 
record.  March 1992, October 1992, and March 1993 private 
treatment records reflect the Veteran's reports that his 
tinnitus began approximately 1991.  Further private treatment 
records dated through October 1993 note that the Veteran 
continued to experience tinnitus bilaterally.

However, the evidence of record does not relate the Veteran's 
tinnitus to his military service.  There is no documented 
evidence of hearing loss prior to the 1992 episode described 
above, which means that there was no evidence of tinnitus for 
40 years subsequent to his service separation.  There is also 
no documented evidence that the Veteran reported experiencing 
tinnitus prior to 1991.  A March 1992 record noted that the 
Veteran reported his tinnitus began in 1991, almost 40 years 
subsequent to service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991).  He also repeatedly stated, in private 
treatment records dated from February 1993, that the tinnitus 
began as a result of the February 1992 incident at his place 
of employment.  Despite this conflicting evidence, it appears 
that the Veteran's tinnitus, by his own self-report, began in 
the late 1980s or early 1990s, rather than in service.  
Although competent lay evidence may establish the existence 
of a current disorder capable of lay observation, to 
specifically include tinnitus, it appears in this case that 
the Veteran's own report, consistent with the documented 
evidence, shows that the claimed tinnitus began more than 35 
years after his service separation.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002).  Moreover, the objective 
medical evidence of record does not relate the Veteran's 
tinnitus to his military service.  The diagnosed causes of 
tinnitus, as noted in February 1992 and March 1992 private 
treatment records, include stroke, vascular occlusion or 
obstruction of the right inner ear, and cochlear dysfunction.  
Not a single record even discusses inservice acoustic trauma 
as a possible cause.  Absent evidence relating the Veteran's 
tinnitus to his military service, service connection is not 
warranted.

Because the probative and persuasive evidence of record does 
not relate the Veteran's tinnitus to his military service, 
the preponderance of the evidence is against his claim for 
service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Acquired Psychiatric Disorder, To Include PTSD

The Veteran's service treatment records show no subjective or 
objective evidence of psychiatric symptoms or a diagnosed 
disorder.  The first postservice evidence of any psychiatric 
disorder is noted in a May 1992 private treatment record, at 
which time "major depressive disorder, single episode, 
severe" was diagnosed.  The Board notes that this diagnosis 
was made 3 months after the Veteran experienced the physical 
episode discussed elsewhere in this decision, to include 
symptoms of vertigo, dizziness, nausea and vomiting, hearing 
loss, and tinnitus, that his private physicians had related 
to a stoke or stroke-like episode.  That diagnosis was 
continued through February 1993, at which time a private 
practitioner noted both depression and anxiety.  Adjustment 
disorder was also diagnosed in March 1993.  However, a new 
diagnosis of PTSD was made in June 2006 based on the 
Veteran's reported inservice stressor events.

Psychiatric Disorder other than PTSD

Although major depressive disorder and adjustment disorder 
are diagnosed, the probative and persuasive evidence of 
record reflects that these disorders are due to interpersonal 
conflicts in which the Veteran was involved at his former 
place of employment.  An entire year of treatment records, 
dated from October 1992 through October 1993, document the 
Veteran's concerns as limited to his financial situation, and 
having lost his job and being unemployed; he reported during 
a March 1993 visit that he began feeling depressed in May 
1992, after he was terminated from his most recent 
employment.  He also denied any history, prior to the 
February 1992 incident, of psychiatric symptoms, problems, or 
treatment, and denied having experienced any "upsetting 
things which have happened to [me] in [my] life."  

Critically, the Veteran did not mention an inservice event, 
or report that he was experiencing any symptoms as a result 
of same until June 2006; the private physician evaluating the 
Veteran at that time failed to make a diagnosis of major 
depressive disorder, adjustment disorder, or other non-PTSD 
acquired psychiatric disorder.  When those non-PTSD diagnoses 
were made, the sole opinion of record, from the Veteran's 
treating physician, concluded in March 1993 that "with 
reasonable medical certainty[,] the [Veteran] has developed a 
work-related psychiatric injury."  Similarly, that same 
private physician concluded that the Veteran had significant 
depression and anxiety secondary to his nonservice-connected 
hearing loss and tinnitus, which as noted by the decision 
above are, based on the evidence of record, not related to 
service.  38 C.F.R. § 3.310 (2009).  Thus, as the evidence of 
record relates the diagnosed non-PTSD psychiatric disorders 
to the postservice employment-related events of 1992, service 
connection for an acquired psychiatric disorder other than 
PTSD is not warranted.

PTSD

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  

In this case, the Veteran contends that he currently has PTSD 
as a direct result of one or more stressors he alleges to 
have experienced during active duty.  In a July 2006 
statement, the Veteran noted general stressors to include 
bombardment on Korean shores, having his ship hit by a 
torpedo, and dodging floating mines.  During a June 2006 
private psychiatric evaluation, the Veteran stated that 
during his service on the U.S.S. Lofberg, a shipmate was 
blown in half by large onboard guns; the Veteran's witnessing 
of this event allegedly resulted in bladder and bowel 
dysfunction, numbness and shock, cold sweat, loss of 
appetite, and insomnia.  He also reported that he 
subsequently experienced nightmares of the event, and acute 
anxiety when in the presence of the ships' guns; these 
nightmares continued into the postservice period.  To that 
end, the Veteran's service personnel records confirm service 
aboard the U.S.S. Lofberg from 1949 to 1952.  However, the 
Veteran's service personnel records do not indicate evidence 
of awards or decorations indicative of combat, nor is there 
any objective evidence that the Veteran was tasked with any 
combat responsibilities.

As there is no evidence that the Veteran served in combat, 
the Board concludes that the criteria for being considered a 
"combat veteran" under 38 U.S.C.A. §1154(b) are not met.  
As such, lay testimony alone is not enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In this case, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98.  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
inservice stressors.  See Moreau, 9 Vet. App. at 395-96; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

In this case, the Veteran has a current diagnosis of PTSD 
that is based on this stressor event.  However, the Veteran 
has offered no competent corroborating evidence of the 
claimed inservice stressor, and service department records do 
not support same.  Doran, 6 Vet. App. at 283.  Although the 
Veteran's service personnel records reflect the specific 
dates he was assigned to the U.S.S. Lofberg, this covered a 
period of almost two and one-half years.  In the May 2006 
letter notifying him of VA's duties to assist, discussed in 
more detail below, the Veteran was told that he needed to 
provide specific dates so that a proper search to verify his 
claimed stressor could be conducted; he gave only the year in 
which the event occurred, not the month or a range of months, 
and did not specify names or locations.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  Accordingly, no 
verified inservice stressors are of record.

Again, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an inservice stressor.  
Although the Veteran has a 2006 diagnosis of PTSD from a 
private mental health professional, the inservice stressor 
event on which the diagnosis is based still has not been 
verified.  Thus, the diagnosis fails to satisfy the VA 
criteria noted above.  Successful substantiation of a claim 
for service connection for PTSD requires that the claimed 
inservice event on which a noncombat veteran's PTSD diagnosis 
is based is independently confirmed.  See Moreau, 9 Vet. App. 
at 395; see also Dizoglio, 9 Vet. App. at 166; Zarycki, 
6 Vet. App. at 98.  Absent verification of the inservice 
stressor event, service connection is not warranted.

Because a diagnosis of PTSD based on a verified stressor 
event is not of record, and because the evidence of record 
does not relate the Veteran's acquired psychiatric disorders 
to his military service, the preponderance of the evidence is 
against the claim for service connection.  In both cases, 
thus, the benefit of the doubt doctrine is inapplicable, and 
it must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Letters dated in 
February 2006 (all issues) and May 2006 (specifically with 
respect to the PTSD claim) satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the Veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in a March 2006 letter.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and identified 
private medical records have been obtained; the Veteran has 
not identified any VA treatment records pertinent to his 
appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, 
that he is in receipt of disability benefits from the Social 
Security Administration (SSA); therefore, the RO's failure to 
request and obtain any relevant SSA records was not in error.  
38 C.F.R. § 3.159(c)(2).  Although a VA examination was not 
conducted in this case, no examination was required with 
respect to the appeal for service connection for bilateral 
hearing loss and for tinnitus, as there were no questions of 
medical fact requiring resolution.  38 C.F.R. § 3.159(c)(4).  
Moreover, no examination was conducted with respect to the 
Veteran's claim for an acquired psychiatric disorder to 
include PTSD, as the Veteran failed to provide sufficient 
information with which to verify his claimed stressor, and 
the remaining evidence of record clearly reflects that his 
non-PTSD acquired psychiatric disorders are the result of 
postservice circumstances.  Id.

Additionally, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


